Case 5:16-cv-10444-JEL-MKM ECF No. 927 filed 08/23/19        PageID.24311     Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  In Re Flint Water Cases,                              No. 5:16-cv-10444-JEL-MKM
                                                        (consolidated)

                                                        Hon. Judith E. Levy

                                                        Mag. Mona K. Majzoub




     CO-LIAISON COUNSEL’S POSITION STATEMENT ON INTERIM
     CLASS COUNSEL’S RENEWED MOTION TO APPOINT INTERIM
                      SUBCLASS COUNSEL
       COME NOW, Co-Liaison Counsel for the Individual Cases, and hereby

 submit their position statement regarding Interim Class Counsel’s Renewed Motion

 to Appoint Interim Subclass Settlement Counsel (Dkt. 922).

       As an initial matter, Co-Liaison Counsel take no position as to the proposed

 slate of subclass counsel proffered by Interim Class Counsel in their Renewed

 Motion. However, Co-Liaison Counsel wish to convey to the Court that our clients

 understand that this motion is not the time to raise any comments to class

 certification. Further, Co-Liaison Counsel maintain that all rights to comment, take

 a position, object, or otherwise remark on the issues associated with class

 certification are preserved until such time that Interim Class Counsel actually file a
Case 5:16-cv-10444-JEL-MKM ECF No. 927 filed 08/23/19          PageID.24312   Page 2 of 9




 motion pursuant to Fed. R. Civ. P. 23. If we are mistaken, Liaison Counsel would

 like the time to consider making further remarks or objections.

       While we do reserve these rights to comment on class certification until a later

 date, Co-Liaison Counsel would be remiss if we did not point out several issues that,

 if the Court proceeds upon the pending Renewed Motion in its current state, may

 further delay trial or resolution of the individual claims.

                                   BACKGROUND

       On July 31, 2019, this Court issued a 7-page order denying Interim Class

 Counsel’s original Motion to Appoint Interim Subclass Settlement Counsel pursuant

 to Fed. R. Civ. P. 23(g)(3). (Dkt. No. 909). The Court found that the five law

 professors proposed by Interim Class Counsel were inadequate and failed to satisfy

 the Federal requirements for appointment. See id. at 5 (Page ID #24106). This Court

 instructed Interim Class Counsel explicitly to make a showing under Rule 23 for the

 appointment of acceptable subclass settlement counsel.

       Interim Class Counsel’s Renewed Motion to Appoint Interim Subclass

 Settlement Counsel (Dkt. 922) raises concerns regarding individual claimants, which

 Liaison Counsel feel an obligation to raise for the Court, as these issues could

 potentially further delay the trial or resolution of these matters.




                                            2
Case 5:16-cv-10444-JEL-MKM ECF No. 927 filed 08/23/19         PageID.24313     Page 3 of 9




       A.     Do proposed subclass counsel represent any subclass representatives?

       Fundamental to any appointment of class or sub-class counsel, is the notion

 that the lawyer seeking the appointment must represent a client who could

 potentially represent the interests of the class or sub-class. Adequacy of

 representation involves two inquiries: “(1) do the named plaintiffs and their counsel

 have any conflicts of interest with other class members and (2) will the named

 plaintiffs and their counsel prosecute the action vigorously on behalf of the class?”

 Rutter & Willbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1187-88 (10th Cir. 2002)

 (quoting Hanlon v. Chrysler Corp., 150 F.3d 1011 (9th Cir. 1998)) (emphasis

 added). Here this basic requirement is missing.

       Interim Class Counsel have failed to show the existence of any attorney-client

 relationship between proposed subclass settlement counsel and any client/citizen of

 the City of Flint. As part of the petition, Interim Class Counsel avers that rather than

 the existence of a current, valid attorney-client relationship between the proposed

 subclass settlement counsel and designated representatives within each subclass

 category, they instead claim that potential subclass members are “willing to work

 with and be retained by Interim Class Counsel’s proposed Subclass Settlement

 Counsel should the Court appoint them.” Dkt. 922 at 26, Page ID #24202. This puts

 the proverbial cart before the horse. Counsel must have been retained by a Flint

 resident before seeking to have this Court appoint them to negotiate a settlement in


                                            3
Case 5:16-cv-10444-JEL-MKM ECF No. 927 filed 08/23/19        PageID.24314     Page 4 of 9




 this monumental litigation. Moreover, the notion that a group of attorneys can

 unilaterally select counsel for unrepresented individuals is contrary to fundamental

 principles of legal representation.

       B.     What was the rationale regarding the selection of subclass counsel? Or
              the subclass categories?

       According to the Fourth Amended Class Action Complaint, Interim Class

 Counsel seek an order pursuant to Fed. R. Civ. P. 23(b)(3) “on behalf of a proposed

 damages class defined as follows: all individuals and entities who from April 25,

 2014 to present were exposed to toxic Flint water or who owned property within the

 City of Flint and experienced injuries and damages to their person or property.”

 Fourth Amended Class Action Complaint, ¶ 448 (Dkt. 620-3). Interim Class Counsel

 further seek certification of a subclass consisting of “all African American

 individuals who from April 25, 2014 to present were exposed to Flint water or who

 owned or rented property within, or resided, worked, or attended school within the

 City of Flint and experienced injuries to their person or damages to their property

 (“African American Subclass”). Id.

       Deviating from the above class definition, Interim Class Counsel now seek to

 appoint individuals to represent the interests of five previously undefined subclasses:

 Children Injury, Adult Injury, Property Damage, Business Loss, and Future

 Manifesting Injury, without any rationale for making such a radical change in their



                                           4
Case 5:16-cv-10444-JEL-MKM ECF No. 927 filed 08/23/19         PageID.24315     Page 5 of 9




 papers. Dkt. 922 at 20-26, Page ID #24196-24202.1 These five subclasses are not

 found in the Fourth Amended Class Action Complaint and the Renewed Motion is

 silent as to how the subclasses were selected or which specific claims fall within

 each subclass. For example, the Children’s Injury Subclass does not account for

 varying age groups of minor children, nor does it address the different types of

 claims a child may have, including elevated lead levels, diminished cognitive

 development, or neurological impairments. With respect to the Adult Injury

 Subclass, the Renewed Motion fails to address how the proposed subclass counsel

 will handle the various adult injuries at issue in this litigation, including lead

 exposure, Legionnaire’s disease, personal injuries, and civil rights/due process

 violations. The lack of striation and rational foundation concerning the definition

 and development of the proposed subclasses causes concern. It raises potential issues

 that may negatively impact the individual plaintiffs in this litigation and cause delays

 for the individual plaintiff bellwether trials or global resolution due to inevitable

 appeals. Having these issues dealt with correctly at the outset seems fundamental to

 all litigants involved.




    1
      Noticeably absent from the Renewed Motion is a proposed subclass counselor
 for the African American Subclass.
                                       5
Case 5:16-cv-10444-JEL-MKM ECF No. 927 filed 08/23/19          PageID.24316     Page 6 of 9




       C.     Who are the proposed subclass representatives and do they satisfy the
              adequacy standards of Rule 23?

       Interim Class Counsel bear the burden of proof in showing that the proposed

 subclasses and counsel meet all of Rule 23’s requirements. In re Am. Med. Sys., Inc.,

 75 F.3d 1036, 1079 (6th Cir. 1996). “A class is not maintainable as a class action by

 virtue of its designation as such in the pleadings.” Cash v. Swifton Land Corp., 434

 F.2d 569, 571 (6th Cir. 1970). Further, in the settlement context, the rule continues

 to “demand undiluted, even heightened, attention.” Amchem Products, Inc. v.

 Windsor, 521 U.S. 620 (1997).

       Rule 23(a) requires that “the representative parties will fairly and adequately

 protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). The Sixth Circuit has held

 that “there are two criteria for determining whether the representation of the class

 will be adequate: (1) the representative must have common interests with unnamed

 members of the class; and (2) it must appear that the representatives will vigorously

 prosecute the interests of the class through qualified counsel.” Senter v. GMC, 532

 F.2d 511, 524-25 (6th Cir. 1976).

       Here, Interim Class Counsel have not disclosed who the proposed subclass

 representatives are. Absence of this crucial information causes significant alarm at

 this juncture where Interim Class Counsel are seeking the appointment of subclass

 counsel, and in turn, subclass representatives. Interim Class Counsel have failed to

 disclose the proposed representatives despite the clear requirement under Rule
                                            6
Case 5:16-cv-10444-JEL-MKM ECF No. 927 filed 08/23/19         PageID.24317     Page 7 of 9




 23(a)(4) that “the representative parties will fairly and adequately protect the

 interests of the class.” Identification of the subclass representatives is required so

 that the Court can conduct a thorough adequacy analysis of these individuals

 pursuant to the Federal Rules. Further, the Renewed Motion fails to show any

 justification for the adequacy of the subclasses pursuant to Rule 23, or why they

 contradict the definition set out in the Fourth Amended Complaint.

       These issues are of paramount importance to Co-Liaison Counsel because if

 the class and individual tracts are unavoidably intertwined for trial or global

 resolution, inadequately plead pursuant to Rule 23, class issues and improperly

 appointed subclass counsel will undoubtedly cause significant delay for all parties.

                                    CONCLUSION

       These issues are being raised in the interest of efficiency, and with the hope

 that Interim Class Counsel will make further efforts to properly address, and where

 appropriate, correct these issues and deficiencies. Further, if the day comes that these

 issues become an impediment to the bellwether process or to a resolution for

 individually represented plaintiffs, we have a responsibility to preserve any and all

 objections. Accordingly, Co-Liaison Counsel are filing the instant position statement

 to preserve any objections to be raised at the appropriate time when Class Counsel

 seeks certification pursuant to the First Amended Case Management Order.




                                            7
Case 5:16-cv-10444-JEL-MKM ECF No. 927 filed 08/23/19   PageID.24318   Page 8 of 9




  Dated: August 23, 2019                   Respectfully submitted,


  NAPOLI SHKOLNIK PLLC                      LEVY KONIGSBERG, LLP

  By: /s/ Hunter Shkolnik                   By: /s/ Corey M. Stern
  Hunter J. Shkolnik, Esq.                  Corey M. Stern, Esq.
  360 Lexington Avenue, 11th Floor          800 Third Avenue
  New York, NY, 10017                       Suite 11th Floor
  (212) 397-1000                            New York, NY, 10022
  hunter@napolilaw.com                      (212) 605-6200
                                            cstern@levylaw.com


                                            Co-Liaison Counsel for Personal Injury
                                            Claims




                                       8
Case 5:16-cv-10444-JEL-MKM ECF No. 927 filed 08/23/19      PageID.24319    Page 9 of 9




                          CERTIFICATE OF SERVICE

       I hereby certify that on August 23, 2019, the foregoing was electronically

 filed with the Clerk of the Court using the CM/ECF system which will send

 notification of such filing upon counsel of record.




 Dated: August 23, 2019

                                               _____/s/ Patrick J. Lanciotti______




                                           9
